Name: Commission Regulation (EEC) No 1518/78 of 30 June 1978 defining the event in which aid for dried fodder becomes due and payable
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 178/78 Official Journal of the European Communities 1 . 7 . 78 COMMISSION REGULATION (EEC) No 1518/78 of 30 June 1978 defining the event in which aid for dried fodder becomes due and payable THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organiza ­ tion of the market in dried fodder ( J ), and in particular Article 6 (3) thereof, Whereas Article 4 (2) of Council Regulation (EEC) No 1134/68 of 30 July 1968 laying down rules for the implementation of Regulation (EEC) No 653/68 (2) on conditions for alterations to the value of the unit of account used for the common agricultural policy provides that for transactions carried out within the framework of the common agricultural policy the sums owed by a Member State or a duly authorized body, expressed in national currency and representing amounts fixed in units of account, are to be paid on the basis of the relationship between the unit of account and the national currency which obtained at the time when the transaction or part transaction was carried out ; Whereas Article 6 of Regulation (EEC) No 1134/68 provides that the time when a transaction is carried out is to be considered as being the date on which occurs the event, as defined by Community rules or, in the absence of and pending adoption of such rules, by the rules of the Member State concerned, in which the amount involved in the transaction becomes due and payable ; Whereas the event in which aid for dried fodder becomes due and payable is the departure of the fodder from the processing undertaking ; whereas it is possible to establish the exact date on which a given lot left the undertaking ; whereas, therefore, in order to ensure the uniform operation of the system of aid, the conversion rate to be used to calculate the amount of the aid in national currency should be the rate applicable on the date on which the fodder leaves the undertaking ; Whereas Commission Regulation (EEC) No 698/75 of 17 March 1975 defining the event in which aid for dehydrated fodder becomes due and payable should be repealed (3) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 The event within the meaning of Article 6 of Regula ­ tion (EEC) No 1134/68 in which aid for dried fodder becomes due and payable shall be considered to occur on the date on which the dried fodder leaves the processing undertaking. Article 2 Regulation (EEC) No 698/75 is repealed. Article 3 This Regulation shall enter into force on 1 July 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1978 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 142, 30 . 5. 1978 , p . 1 . (2) OJ No L 188 , 1 . 8 . 1968 , p . 1 . (3 ) OJ No L 69, 18 . 3 . 1975, p. 9 .